IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41814

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 817
                                                  )
       Plaintiff-Respondent,                      )      Filed: November 18, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
KENNETH ALAN TRUITT,                              )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We affirm.
       Kenneth Alan Truitt pled guilty to accessory to grand theft. I.C. § 18-2403(1). The
district court sentenced Truitt to a unified term of four years, with a minimum period of
confinement of two years, but retained jurisdiction and Truitt was sent to participate in the rider
program.
       After Truitt completed his rider, the district court relinquished jurisdiction. Truitt filed an
I.C.R. 35 motion for reduction of his sentence, which the district court granted. The district
court reduced Truitt’s sentence to a unified term of four years, with a minimum period of
confinement of one and one-half years. Truitt appeals, claiming that the district court erred by
relinquishing jurisdiction and refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       Truitt argues that all of the relevant goals of sentencing could have been accomplished
with probation. The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Truitt has
failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.